DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/895,404 and 11/704,665, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  the prior filed applications fail to disclose “operating an ErCrYSGG laser source” and “the elongate optical fiber transmitting the laser light beam from the ErCrYSGG laser source” as recited in claims 14. As such claims 14, 18, 20-21, 24-27, and 31-35 are given the priority date of application 12/395,643 which is 2/28/2009.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18, 20-21, 24-27, and 31-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the elongate optical fiber" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 18, 20-21, 24-27, and 31-35 are rejected based on claim dependency on claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 18, 20-21, 24-27 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu (US 2009/0042171) in view of Bollinger et al (US 2009/0130622).
Regarding claim 14, Rizoiu discloses a method of treating a root canal in a tooth (abstract discloses an endodontic probe being used to disinfect the target tissues within a root canal), the method comprising:
providing a liquid to a treatment region of the tooth including an infected or decaying portion (par 67 discloses the delivery of fluid into a canal, where the abstract discloses the process is for disinfecting the root canal passages and tubules, and par 27 discloses the treatment of root canals which are necrotic or infected)
operating an ErCrYSGG laser source to generate a laser light beam (par 87-88 discloses the use of an ErCrYSGG solid state laser);
irradiating the liquid in the tooth using the laser light beam to clean the treatment region of the tooth via photoacoustic effect (par 32 discloses the fiber optic tip being inserted in the canal while the canal is filled with fluid enabling bubble expansion and collapse concomitant with acoustic or shock waves), 
an elongate optical fiber transmitting the laser light beam from the ErCrYSGG laser source to an application tip  (par 87 discloses a treatment fiber which couples to the ErCrYSGG and figure 2 which shows an optical fiber tip within the root canal of a patient), the application tip directing at least a portion of the laser light beam laterally outwardly into the treatment liquid the laser light beam emanating from the application tip having sufficient power to create photoacoustic waves in the liquid of sufficient vibrational energy to remove at least organic material from a portion of a wall of the root canal (par 81 discloses a side firing output which would provide bubbles to the side of the probe, par 46 discloses the side firing tip increasing the emission of laser radiation and have a better effect on bacteria, oar 32 discloses the expansion and collapse effect of the optic tip enables disruption of the intratubular bacteria), 
Rizoiu fails to disclose the application tip being conical and a sheath extends from adjacent a proximal end of the elongate optical fiber to a terminus edge spaced proximally from a distal end of the conical application tip towards the proximal end of the elongate optical fiber by a distance of no more than 10 mm.  
Bollinger teaches an optical fiber (fiber optic guide 18b, see figures 3 and 5) with an application tip that is conical (delivery region 32 of tip 12,  see figure 3) and a sheath (cladding sheath 18b) which extends adjacent a proximal end of the elongate optical fiber to a terminus edge spaced proximally from a distal end of the conical application tip towards the proximal end of the elongate optical fiber by a distance of no more than 10 mm ( see figure 3, and par 92 discloses the exposed conical tip being between 0.2 and 3 mm and par 104 discloses the release of energy at the area beneath the cladding) for the purpose of providing a controlled release of energy along the active tip to provide the specific requirements of a clinical need. 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rizoiu to have the application tip being conical and a sheath extends from adjacent a proximal end of the elongate optical fiber to a terminus edge spaced proximally from a distal end of the conical application tip towards the proximal end of the elongate optical fiber by a distance of no more than 10 mm as disclosed by Bollinger for the purpose of providing a controlled release of energy along the active tip to provide the specific requirements of a clinical need.
Regarding claim 18, Rizoiu further discloses irradiating the liquid using the laser light beam to clean the treatment region of the tooth comprises causing the liquid to expand (see par 32 which discloses the expansion of the water/fluid).
Regarding claim 20, Rizoiu further discloses irradiating the liquid using the laser light beam to clean the treatment region of the tooth does not damage healthy tissue of the tooth (par 85 discloses radiation which is non-destructive to tissue).
Regarding claim 21, Rizoiu further discloses pulsing the laser light beam (par 31).
Regarding claim 24, Rizoiu further discloses irradiating a pool of liquid in a pulp chamber of the tooth to clean the treatment region and locations of the tooth remote from the treatment region, wherein the locations of the tooth remote from the treatment region comprise a root canal (par 32 discloses the irradiation of the chamber of the root canal which provides bubbles which clean areas such as intratubular spaces).
Regarding claim 25, Rizoiu further discloses the application tip comprises a fiber optic tip of the optical fiber (see figure 2), the method further comprising immersing the fiber optic tip of the optical fiber into the liquid (par 32 discloses the positioning of a fiber optic tip in a canal filed with fluid thus immersing the tip).
Regarding claim 26, Rizoiu further discloses immersing the fiber optic tip comprises submerging the fiber optic tip in the liquid (par 32).
Regarding claim 27, Rizoiu further discloses irradiating the liquid comprises activating the ErCrYSGG laser source (par 87).
Regarding claim 31, Rizoiu/Bollinger disclose the claimed invention as set forth above in claim, 14. Rizoiu further discloses the laser source at a power level that overlaps 0.1 W to 1.5 W (calculated power levels being in a range of 0.02 W to 0.6 W or 0.04 W to 1.2 W, see par 88 which discloses a repetition rate of about 10 or 20 Hz and energy per pulse from about 2 to 60 mJ, wherein the formula for power P=W/At is used for the calculation) and applicant discloses the use of power sufficient to disrupt intra-tubular bacteria while being non-destructive to non-target tissue (par 85) . Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the laser source power range of Rizoiu to be within the claimed range of 0.1 W to 1.5 W to disrupt a specific target while being non-destructive to un- targeted tissue, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 32, Rizoiu/Bollinger disclose the claimed invention as set forth above in claim 21. Rizoiu further discloses the photo-acoustic waves having different characteristics based on the target, wherein these characteristics include pulse and duration (par 81) and that adjustments can be made so that the laser may be relatively low (e.g., non- destructive to the tissue) radiation for one or more of opening soft tissue and/or making it more (a) penetrable by way for example of the application of low level light therapy and/or (b) tolerant to pain whereby tissue is just conditioned for cutting (e.g., conditioned whereby nerve path changes can raise pain threshold for an analgesic effect, such as in a cavity preparation procedure) (par 85). As such the pulse duration is considered a result effective variable, which can affect the operation and response of a target tooth. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a pulse duration which is relatively low, such as 100 nanoseconds to about 1000 nanoseconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 33, Rizoiu further discloses irradiating the liquid comprises pulsing the laser light beam with a pulse frequency in a range from about 5 Hz to 25 Hz (par 88 discloses a rate of 10-20 Hz).
Regarding claim 34, Rizoiu further discloses irradiating the liquid comprises irradiating the liquid while the fiber optic tip of the optical fiber is immersed into the liquid (par 32).
Regarding claim 35, Rizoiu further discloses generating photoacoustic waves that generate omnidirectionally within the liquid (par 37-38 which discloses the immersion of energy radially which would create waves omnidirectionally).

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772